PER CURIAM:
Stephen Michael Lambert appeals the dismissal by the district court of his petition for writ of habeas corpus seeking discharge from the United States Air Force as a conscientious objector.
Since noting this appeal, it now appears that appellant has been given a General Discharge from the Air Force and is therefore no longer in the custody of appellees. We are informed that this discharge carries no continuing obligation by way of reserve duty or otherwise and that appellant’s position regarding veteran’s benefits is substantially the same as it would have been had he been granted an Honorable Discharge. Indeed, his position in this regard is markedly better than it would have been had he been granted the discharge he sought as a conscientious objector. See 38 U.S. C. § 3103.
Since we know of no adverse collateral consequences of this discharge, cf. Carafas v. LaVallee, 391 U.S. 234, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968), it is hereby ordered that this appeal be dismissed as moot.